Citation Nr: 1211658	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to October 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were remanded by the Board in February 2011 for purposes of obtaining a supplemental VA examination opinion as to the most likely etiology of bilateral hearing loss and tinnitus.  In December 2011, the Board sent this matter for review by an expert at the Veterans Health Administration.  An opinion was provided that same month.  The Veteran and his representative were provided a copy of the opinion in January 2012 and afforded them 60 days to respond with additional argument or evidence.  See 38 C.F.R. §  20.903.  No additional argument or evidence was received and the claims are ready for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown to have been present in service, or for many years thereafter, nor is such disability the result of any incident or incidents of the Veteran's period of active military service.

2.  Tinnitus is not shown to have been present in service, or for many years thereafter, nor is such disability the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a September 2006 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  The letter was issued prior to the initial adjudication of the claims.  In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, the September 2006 correspondence advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  All available relevant private treatment records and VA outpatient treatment records are of record.  The Veteran has not identified other existing relevant evidence that is not associated with the claims file.  In November 2006, VA advised the Veteran that his service treatment records were missing and likely destroyed in the July 1973 fire at National Personnel Records Center.  He was also advised of this fact in a November 2008 letter.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Here, he was provided a form to help VA reconstruct his records.  He returned the form but did not describe any in-service treatment for a bilateral hearing loss or tinnitus disability and did not describe his company, battery, or battalion to which he was attached during Army service at Fort Leonardtown.  In November 2008, the RO made a formal finding of its inability to obtain his service treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent a VA audiologic examination in March 2010.  The Board's concerns regarding the adequacy of the March 2010 examination were addressed in its February 2011 remand directives.  A supplemental opinion was obtained in March 2011; however, the examiner was unable to provide an opinion without resort to speculation.  

The most recent Veterans Health Administration (VHA) opinion issued in December 2011 was required to obtain a medical opinion as to the most likely etiology for the claimed disabilities.  In sum, the report reflects consideration of the Veteran's current complaints, and includes appropriate opinions consistent with the evidence of record.  The Board therefore concludes that the VHA opinion is adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2011).   Given this development, the Board finds that there has been substantial compliance with its remand and additional development is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Background and Analysis

In September 2006 the Veteran filed a claim seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he attributed to military training and firing weapons.  He submitted an October 2006 letter from a Miracle Ear audiologist who indicated that the Veteran had "a severe Ski Slop Loss in both ears, with no response in the left ear at 3000 hz and no response in the right ear at 6000 hz."  

In an April 2007 statement, the Veteran indicated that he "messed up his ears" while on the firing range in service.  Later, in a February 2008 statement, he reported that he was a truck driver in the military and was exposed to a high volume of noise exposure on a daily basis which he believed contributed to his current hearing loss and tinnitus.  

In a May 2009 letter, the Miracle Ear audiologist repeated the findings of the audiologic evaluation in October 2006 and stated that "[i]t is possible this loss may have been partially caused by continuous loud noise from driving trucks or other loud vehicles."  

During the VA examination in March 2010, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
80
105
LEFT
20
40
70
105+
105+

Speech audiometry revealed speech recognition ability of 68 percent in each ear.  The hearing loss was described as sensorineural in nature.  

The Veteran also reported tinnitus that was described as "constant."  He reported that the tinnitus began "3-4 years ago."  

In December 2011, a VHA Clinical Audiologist reviewed the Veteran's claims file.  The examiner noted that the private audiologic evaluation and the VA audiologic evaluation appeared consistent with respect to their findings.  The VHA examiner noted that by the Veteran's admission, tinnitus did not begin until 3-4 years before the 2010 VA examination, which was well after his military discharge in October 1959.  

Moreover, the examiner stated that the hearing loss was "not indicative of noise induced hearing loss," and did not include a "noise notch" which accompanies noise induced hearing loss.  The VHA clinician opined that the hearing loss configuration was indicative of presbycusis, an aging of the auditory system.  The VHA examiner opined that it was not likely that diagnosed hearing loss was related to military noise exposure.  He cited two studies; one, an Institute of Medicine study which found no scientific basis for "delayed-onset hearing loss", and a second study which indicated that discontinuance of noise exposure did not result in further degradation of hearing loss as a result of noise exposure.  In sum, the examiner opined that hearing loss and tinnitus were likely related to aging, medical or pharmacological causes.    

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders, including organic diseases of the nervous system, to include hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Rather, 38 C.F.R. § 3.385  does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  , 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley at 159-60.   

The Board has carefully reviewed the evidence of record, but finds that the preponderance of the evidence is against the claims.  First, recognizing the Veteran's service records were destroyed through no fault of his own, there remain evidentiary gaps in the presentation of the claims.  For instance, while the Veteran alleges current difficulty with hearing loss and tinnitus, there is no medical evidence provided to show diagnosis or continuity of symptomatology until many years after service discharge.  The Board is left with a substantial period of time in which there is no objective evidence of a hearing loss or tinnitus disability.  In this respect, the Board acknowledges that it may not categorically dismiss the Veteran's lay statements for lack of corroboration; however, it is not impermissible for the Board to consider the absence of medical evidence over prolonged periods of time as evidence against his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that it is not error to weigh the absence of contemporaneous medical evidence against the lay evidence of record); Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) (noting that the evidence of prolonged periods without medical complaint can be considered).  

In addition, while the Board is prohibited from exercising medical judgment, the Board cannot ignore the December 2011 VHA examiner's opinion that the nature of the hearing loss was not indicative of noise induced hearing loss and that current hearing loss and tinnitus were likely due to presbycusis.  "Presbycusis" is hearing loss associated with the aging process.  See Palczewski v. Nicholson, 21 Vet. App. 174, 177 (2007).  

Furthermore, the Board has considered the May 2009 letter from the private audiologist but affords it little probative weight.  In short, the private audiologist's opinion, stating that it was "possible" that hearing loss was due to service, is speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  In addition to being speculative, the private audiologist does not provide a rationale for his opinion.  The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, that analysis is lacking.  

Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Here, the speculative private opinion does not indicate what facts led to the conclusion or provide any supportive rationale.  

On the contrary, the Board finds highly probative the December 2011 VHA opinion.  The opinion contains a reasoned analysis, includes citation to appropriate scientific studies, and is based on a review of evidence of record.  

In addition, the Board finds that there are inconsistencies with the lay statements of record that tend to diminish their credibility and probative weight.  For instance, while the Veteran is alleging that tinnitus had its origin during service, during the March 2010 VA examination, he only reported a several year history of tinnitus.  

In sum, the Board is sympathetic to the fact that the Veteran's service treatment records are lost through no fault of his own, but that the loss of his records is not considered to have had a significant impact on his claims because there is no indication that he was ever treated for hearing loss or tinnitus in service nor that any such problems were ever noted.  Moreover, the VHA expert appears to accept that the Veteran was exposed to some loud noises as a result of his military service and the Board does not doubt that some exposure to acoustic trauma occurred in the military.  Considering all of the evidence of record, including the lay statements of record, however, the Board finds that the preponderance of the evidence is against the claims, and, accordingly, they must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


